 

FILED

 

OCT 15 2019
IN THE UNITED STATES DISTRICT COURT Clerk, U § District Court
FOR THE DISTRICT OF MONTANA distin
BILLINGS DIVISION
UNITED STATES OF AMERICA, CR 18-120-BLG-SPW
Plaintiff,
ORDER TO SEAL
VS.
VICTOR ELVIN LOPEZ,
Defendant.

 

 

Upon the United States’ Motion for Leave to File Exhibits B Through D
Under Seal (Doc. 27), and good cause appearing in support thereof,

IT IS HEREBY ORDERED that the United States’ Motion for Leave to File
Under Seal is GRANTED. The United States may file its Exhibits B through D
under seal.

Dated this 15th day of October, 2019.

Leena 22 Luli

SUSAN P. WATTERS
United States District Judge
